Citation Nr: 1328301	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  11-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


 


INTRODUCTION

The Veteran had active service in the Air Force from May 
1966 to April 1970.

The matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating decision of the Department 
of Veteran Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

The issue has been recharacterized to better reflect the 
evidence of record and allegations of the Veteran. 

In July 2009, the Veteran raised a claim of service 
connection for of prostate cancer and in March 2011, he has, 
in essence, requested to reopen his claim of service 
connection for tinnitus.  These issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them 
and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his hearing loss is due to in-
service noise exposure.  The Board finds that further 
development is necessary.

The Veteran was afforded a VA examination in June 2009.  The 
Board finds that the opinion is inadequate and requires 
further clarification.  First, the examiner noted that at 
the time of enlistment the Veteran had moderately severe 
hearing loss at 4000 Hertz (Hz) in the right ear.  The 
examiner also noted that reports of difficulty with hearing 
were documented at the time of enlistment.  However, the 
examiner failed to address the question of aggravation with 
respect to the right ear.  

Additionally, the examiner noted that at the time of 
separation, the Veteran's hearing was within normal limits 
across all frequencies.  However, the examiner provided no 
comment on the significance of the in-service auditory 
shifts when comparing his service entrance examination to 
the findings on his service discharge examination.  In 
particular, the examiner did not address whether the in-
service threshold shift may reasonably be considered the 
onset of any current hearing loss.  Under these 
circumstances, the Board finds that another medical opinion 
is warranted.

Accordingly, the case is REMANDED for the following action:


1.	Ask the Veteran to provide the names, 
addresses, and dates of treatment of 
all outstanding medical care providers, 
both VA and private, who have treated 
him for his hearing loss since service.  
Secure any necessary authorizations.  
If any requested records cannot be 
obtained, the Veteran and his 
representative should be notified of 
such. 

2.	The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his right ear hearing 
loss disability and his left ear 
hearing loss disability.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  

a).  With respect to right ear hearing 
loss, the examiner must opine as to 
whether the right ear hearing loss was 
aggravated by service.  The examiner 
should state whether there was an 
increase in right ear hearing loss 
during service, and if so, whether 
there is clear and unmistakable 
evidence that such increase was due to 
the natural progress of the condition.  

b).  With respect to left ear hearing 
loss, the examiner should clarify 
whether it is at least as likely as not 
(at least a 50-50 probability) that the 
Veteran's current left ear hearing loss 
is related to service, including to any 
in-service acoustic trauma.  

A complete rationale is required for 
all opinions rendered.  The examiner 
must discuss the clinical significance 
(if any) of the shifts in puretone 
thresholds when comparing the Veteran's 
May 1966 service entrance examination 
audio findings and his November 1969 
service discharge examination audio 
findings.  The examiner should also 
discuss the Veteran's complete noise 
history.  The examiner should be told 
that the fact that the Veteran may not 
have met VA standard for hearing loss 
in service cannot be determinative 
without providing a complete rationale 
as to why.  The rationale must be based 
on sound medical principles, the 
Veteran's history and any other 
relevant evidence provided.

An examiner's report that he or she 
cannot provide an opinion without 
resort to speculation is inadequate 
unless the examiner provides a 
rationale for that statement. 

As such, if the examiner is unable to 
offer an opinion, it is essential that 
the examiner provide a rationale for 
the conclusion that an opinion could 
not be provided without resort to 
speculation, together with a statement 
as to whether there is additional 
evidence that could enable an opinion 
to be provided or whether the inability 
to provide the opinion is based on the 
limits of medical knowledge. 

3.	After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran should be furnished 
a supplemental statement of the case 
and given the opportunity to respond. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



